Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.	The amendments filed on 05/20/2021 have been fully considered and are made of record.
	a. Claims 1-5 and 7-23 have been amended.
	b. Claim 6 has been cancelled.
	c. Claims 24 has been added.
		


Reason for Allowance

3.	Claims 1-5 and 7-24 are allowed.

a)	The applicant amended independent claim 1 by adding limitations of previously objected claims 6 and overcome rejection and added independent claim 24 which is allowable. Applicant’s arguments regarding independent claims 1 and 24 have 
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 24:
As to claims 1-5 and 7-23 the present invention is direct to a system for measuring at least one electrical quantity of a current circulating in an electrical device mounted on a mounting support, comprising; Independent claim 1 identifies the uniquely distinct features of “wherein a main module comprising electrical power supply means, means for measuring the current circulating in the electrical device, means for measuring a voltage at terminals of the electrical device. processing circuitry configured to process the measured current and voltage, and communication means circuitry configured to communicate the measured current and voltage to a receiver, and an auxiliary module comprising means for tapping the voltage at the terminals, and electrical connection means for establishing a connection with the main module, the connection allowing voltage to be supplied to the mam module and the voltage recorded by the auxiliary module to be measured, the second auxiliary module further comprising electrical coupling means connecting to the terminals of the electrical device, the electrical coupling means being adapted to the configuration of said terminals wherein the system further comprises means for identifying a configuration of each of the two modules”.
As to claims 24 the present invention is direct to  a system for measuring at least one electrical quantity of a current circulating in an electrical device mounted on a “a main module comprising electrical power supply means, means for measuring the current circulating in the electrical device, an auxiliary module comprising means for tapping the voltage at the terminals and electrical connection means for establishing a connection with the main module, the connection allowing voltage to be supplied to the main module and the voltage recorded by the auxiliary module to be measured, wherein the auxiliary' module takes a form of an adaptation plate comprising the electrical coupling means adapted to the terminals of the electrical device”.
The closest prior art, Mas et al. (Pub No. US 2006/0290454 A1), Reid et al. (Pub No. US 2001/0043062 A1) teaches Method and system of Measuring Circuit, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                 
/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858